Citation Nr: 0106427	
Decision Date: 03/05/01    Archive Date: 03/08/01	

DOCKET NO.  00-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606 (formerly Chapter 106), Title 10, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had various periods of active military service 
and service in the Selected Reserve from August 1975 until 
November 1998.  

This matter arises from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDING OF FACT

The veteran was discharged from the United States Air Force 
Selective Reserve on November 7, 1998, as the result of 
misconduct stemming from his assault and battery of another 
airman.  


CONCLUSION OF LAW

The appellant is not entitled to educational assistance 
benefits under Chapter 1606, Title 10 of the United States 
Code.  10 U.S.C. § 16133(b); 38 C.F.R. § 21.7550 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to educational 
assistance pursuant to 10 U.S.C. Chapter 1606.  He does not 
dispute that he was involuntarily separated from the Selected 
Reserve.  Instead, he asserts that it is precisely because of 
his 

involuntary separation that he is entitled to the benefit 
sought.  Alternatively, he contends that the record is 
incomplete, and that VA should secure further information 
from the Department of Defense regarding the time and 
circumstances concerning the veteran's separation from the 
Selected Reserve.  

A reservist's period of eligibility to educational assistance 
pursuant to 10 U.S.C. Chapter 1606 expires effective the date 
the reservist is separated from the Selected Reserve.  See 10 
U.S.C. 16133.  However, if the reservist is involuntarily 
separated from the Selected Reserve during the period 
beginning October 1, 1991, and ending September 30, 1999, his 
eligibility for educational assistance pursuant to 10 U.S.C. 
16133 will not expire until 10 years after the date the 
reservist becomes eligible for such educational assistance.  
See 38 C.F.R. § 21.7550(d).  An exception to this is in the 
case of a reservist who ceases to be a member of the Selected 
Reserve under adverse conditions, as characterized by the 
Secretary of the military department concerned.  The 
expiration of such a reservist's period of eligibility will 
be on the date the reservist ceases, under adverse 
conditions, to be a member of the Selected Reserve.  
(Emphasis added).

The record indicates that the veteran was discharged from the 
United States Air Force Reserve effective November 7, 1998, 
as the result of his misconduct.  He was found to have 
committed a serious offense in the form of assault and 
battery on another airman, in addition to other offenses that 
rendered him ineligible for reenlistment, as well.  The 
foregoing is reflected in a Reserve Order issued by the 
Chief, Military Personnel Division, Department of the Air 
Force, Headquarters Air Force Reserve Command, on October 23, 
1998.  Nothing of record contradicts the foregoing finding.  
VA must accept the characterization of the veteran's 
involuntary separation by the military department concerned; 
the Secretary of Veterans Affairs is allowed no discretion in 
such matters.  See 38 C.F.R. § 21.7540(a)(3) (2000).

In view of the foregoing, the Board must agree with the 
appellant in that he was involuntarily separated from the Air 
Force Reserve; however, because his 

separation was under adverse conditions, his eligibility for 
the benefit now sought on appeal terminated the date of his 
military discharge on November 7, 1998.  Moreover, the Board 
finds no justification for further inquiry to the service 
department regarding this matter.  Although the veteran has 
requested that the time and circumstances regarding his 
separation be further developed in this regard, the record as 
currently constituted regarding the circumstances and date of 
his separation from military service is unequivocal.  Because 
there is no reasonable basis upon which to predicate a grant 
of the benefit sought, further action prior to appellate 
disposition is neither warranted nor required.  See Veterans 
Claims Assistance Act, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A) (VA must assist a 
claimant in obtaining evidence relevant to a claim only if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.)  

Parenthetically, the Board notes that along with the Reserve 
Order dated October 23, 1998 that informed the veteran that 
he was ineligible for reenlistment, the veteran was given 
information regarding his right to seek administrative review 
of his discharge.  If, and when, the veteran seeks such 
review, and if he is successful in this regard, VA will 
reconsider his eligibility for the benefit now sought on 
appeal.  


ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals





